Name: COMMISSION REGULATION (EC) No 638/96 of 10 April 1996 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  Asia and Oceania
 Date Published: nan

 11 . 4 . 96 EN Official Journal of the European Communities No L 90/23 COMMISSION REGULATION (EC) No 638/96 of 10 April 1996 on the issue of import licences for garlic originating in China the quantity applied for from 4 to 9 April 1996 is in excess of the maximum monthly quantity for April 1996; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications; whereas the issue of licences in response to these applications; whereas the issue of licences in response to applications lodged after 9 April 1996 and before 4 May 1996 should be refused, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), Having regard to Council Regulation (EC) No 1153/95 of 22 May 1995 concerning a protective measure applicable to imports of garlic from China (3), as amended by Regu ­ lation (EC) No 2944/95 (4), and in particular Article 1 (3) thereof, Whereas pursuant to Commission Regulation (EEC) No 1859/93 (5), as amended by Regulation (EC) No 1 662/94 (6), the release for free circulation in the Commu ­ nity of garlic imported from third countries is subject to presentation of an import licence; Whereas Article 1 ( 1 ) of Commission Regulation (EC) No 1153/95, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 1 June 1995 to 31 May 1996; Whereas, in view of the public holidays in April 1996, applications for import licences lodged from 4 to 9 April 1996 should be taken into account; Whereas, given the criteria laid down in Article 1 (2) of that Regulation and the import licences already issued, Article 1 Import licences applied for under Article 1 of Regulation (EEC) No 1859/93 from 4 to 9 April 1996 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,25124 % of the quantity applied for, having regard to the information available to the Commission on 10 April 1996 . For the abovementioned products applications for import licences lodged after 9 April 1996 and before 4 May 1996 shall be refused . Article 2 This Regulation shall enter into force on 11 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1996 . For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 118 , (2) OJ No L 132, (3) OJ No L 116, 20 . 5 . 1972, p . 1 . 16 . 6. 1995, p . 8 . 23 . 5. 1995, p . 23 . 21 . 12 . 1995, p . 17 . 13 . 7. 1993, p. 10 . 9 . 7. 1994, p. 1 . (4) OJ No L 308 , 0 OJ No L 170 , (") OJ No L 176,